DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered. Claims 1, 8, and 15 stand amended. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, and 6 of copending Application № 16/129,092 in view of in combination with Setty et al. in US Patent Application Publication № 2016/0125498.
In regard to claim 1, the  instant application recites many limitations that are not patentable distinct from the copending application:
 a computer-implemented method to process inputs to electronic list systems, comprising (identically recited in copending claim 1):
receiving, by one or more computing devices of an electronic list system from a client device, a voice input detected by a microphone of the client device (“receiving, by one or more computing devices of the electronic list system from a client device, input received from an input interface of the client device,” copending claim 1, wherein “wherein the input is a voice input, and the input interface comprises a microphone.” Copending dependant claim 3 which depends from copending dependant claim 1);
generating, by the one or more computing devices, one or more queries based on the product data (copending claim 1);
process, by the one or more computing devices, the voice input to identify product data comprising at least one of {product genus, product subgenus, product name, brand name, price information, retailer name, manufacturer name} (“parsing, by the one or more computing devices, the input for each of type of data in the a set {product genus, product subgenus, product name, brand name, price information, retailer name, manufacturer name, size, quantity}, wherein a minimum set of product data for querying the one or more shopping services comprises a subset of the set.” 
receiving, by the one or more computing devices, at least one product description responsive to the one or more queries to the electronic list system, the shopping service different from the electronic list system, and the electronic messaging account associated with the client device; (“receiving, by the one or more computing devices from at least one queried shopping service, at least one product description responsive to the one or more queries;” copending claim 1);
and transmitting, by the one or more computing devices to the client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device (“transmitting, by the one or more computing devices to the user client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device.” Copending claim 1).
However, the copending claims fail to recite the limitation querying, by the one or more computing devices using the one or more queries, a database of the electronic list system, a shopping service different from the electronic list system, and an electronic messaging account associated with the client device for historical activity associated with the client device using the product data identified from the voice input. This is taught by Setty (“FIG. 7C illustrates the web page 701 of the electronic marketplace displaying search results (in response to a received search query 703) further narrowed based on the user's interactions with the previously displayed search result listings 706-710 and/or the listings 720-723.” Paragraph 0095).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the claims of the copending application to include the consideration of a user’s past activity when generating results, as taught by Setty. One would have been motivated to do so in order to provide a more pleasant user experience and possibly drive more sales, as taught by Setty (“If such preferences are automatically applied or presented to the user at the beginning of her visit to the e-commerce marketplace, the user may likely find the experience more relevant and more engaging. This may reduce the friction in the experience and may drive overall better experience for the user and more purchases for the marketplace.” Paragraph 0088)
In regard to claims 8 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regards to claim 2, it is not patentably distinct from the reference application despite not having a corresponding recitation because it is obvious in view of by Setty:
The method of claim 1, wherein the historical activity comprises a history of purchases associated with the client device and initiated through the electronic list system (“In some embodiments, user actions associated with the threshold quantity of items from the first plurality of item listings includes at least one of a user selection of a listing, a user bid on a listing, a user purchase of a listing, or addition of the listing to a user watch list.” Paragraph 0101).
In regard to claims 9 and 16, they are substantially similar to claim 2 and accordingly are rejected under similar reasoning.


In regards to claim 4, it is not patentably distinct from the reference application despite not having a corresponding recitation because it is obvious in view of by Setty. 

The method of claim 1, wherein the historical activity comprises one or more of world wide web activity, e-mail activity, or scanned receipts (i.e. activity on a web page of the marketplace, “FIG. 7 A illustrates a web page 702 of a publication system ( e.g., an electronic marketplace) configured to receive search queries for items offered for sale by the electronic marketplace according to aspects of the disclosure.” Paragraph 0077)
In regard to claims 10 and 17, they are substantially similar to claim 3 and accordingly are rejected under similar reasoning.


In regard to claim 5, it is identically recited in copending dependent claim 5.
In regard to claims 12 and 19, they are substantially similar to claim 5 and accordingly are rejected under similar reasoning.

In regard to claim 6, it is identically recited in copending dependent claim 6.
In regard to claims 13 and 20, they are substantially similar to claim 6 and accordingly are rejected under similar reasoning.

7. (Currently Amended) The method of claim 1, comprising: transmitting, by the one or more computing devices to the client device for presentation via the output interface of the client device, one or more previously purchased items with an indication that the one or more previously purchased items was previously purchased.

This is a provisional nonstatutory double patenting rejection.

Claim 1, 3, 7, 8, 10, 14, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 3 of copending Application № 16/129,092 in view of Trandal et al. in US Patent Application Publication № 2010/0306080. 
In regard to claim 1, the  instant application recites many limitations that are not patentable distinct from the copending application:
 a computer-implemented method to process inputs to electronic list systems, comprising (identically recited in copending claim 1):
receiving, by one or more computing devices of an electronic list system from a client device, a voice input detected by a microphone of the client device (“receiving, by one or more computing devices of the electronic list system from a client device, input received from an input interface of the client device,” copending claim 1, wherein “wherein the input is a voice input, and the input interface comprises a microphone.” Copending dependant claim 3 which depends from copending dependant claim 1);
process, by the one or more computing devices, the voice input to identify product data comprising at least one of {product genus, product subgenus, product 
receiving, by the one or more computing devices, at least one product description responsive to the querying (“receiving, by the one or more computing devices from at least one queried shopping service, at least one product description responsive to the one or more queries;” copending claim 1);
and transmitting, by the one or more computing devices to the client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device (“transmitting, by the one or more computing devices to the user client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device.” Copending claim 1).
However, the copending claims fail to recite the limitation querying, by the one or more computing devices, historical activity associated with the client device using the product data identified from the voice input. This is taught by Trandal (“The SA system 1000 optionally creates individualized shopping lists. The SA system tracks and stores items purchased by the user. The stored information is used by the system to create a shopping list of items for the convenience of the user. For example, the SA system can 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the claims of the copending application to include the evaluation of purchases form other shopping services, as taught by Trandal. One would have been motivated to do so in order to better assist consumer purchasing decisions, as taught by Trandal (“offer price comparison services ( or shopping assistance) that include searching, organizing, and storing purchase records and to assist consumer purchase decisions.” Paragraph 0008) 
In regard to claims 8 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 3, it is not patentably distinct from the reference application despite not having a corresponding recitation because it is obvious in view of Trandal. 
Trandal teaches that the historical activity comprises a history of purchases initiated through one or more shopping services other than the electronic list system (“The SA system 1000 optionally creates individualized shopping lists. The SA system tracks and stores items purchased by the user. The stored information is used by the system to create a shopping list of items for the convenience of the user. For example, the SA system can generate a list of all items the user has ever purchased (e.g., since becoming a user of the system)” paragraph 0125, wherein “receiving at a user transaction processing system coupled to at least one data network a first list of purchased items purchased from a first merchant by a user […and…] receiving at 

In regard to claim 3, it is not patentably distinct from the reference application despite not having a corresponding recitation because it is obvious in view of Trandal. 
Trandal teaches that the historical activity comprises a history of purchases initiated through one or more shopping services other than the electronic list system (“The SA system 1000 optionally creates individualized shopping lists. The SA system tracks and stores items purchased by the user. The stored information is used by the system to create a shopping list of items for the convenience of the user. For example, the SA system can generate a list of all items the user has ever purchased (e.g., since becoming a user of the system)” paragraph 0125, wherein “receiving at a user transaction processing system coupled to at least one data network a first list of purchased items purchased from a first merchant by a user […and…] receiving at the user transaction processing system coupled to at least one data network, a second list of purchased items purchased from a second merchant by the user” paragraph 0012).
In regard to claims 10 and 17, they are substantially similar to claim 3 and accordingly are rejected under similar reasoning.

In regard to claim 7, it is not patentably distinct from the reference application despite not having a corresponding recitation because it is obvious in view of Trandal. 
Trandal teaches transmitting, by the one or more computing devices to the client device for presentation via the output interface of the client device, one or more previously purchased items with an indication that the one or more previously purchased items was previously purchased (“The stored information is used by the system to create a shopping list of items for the convenience of the user. For example, the SA system can generate a list of all items the user has ever purchased ( e.g., since becoming a user of the system).” Paragraph 0125).
In regard to claim 14, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. in US Patent Application Publication № 2018/0307761, hereinafter called Felt, in combination with Shanahan in US Patent Application Publication № 2004/0148226, hereinafter called Shanahan, and  Setty et al. in US Patent Application Publication № 2016/0125498, hereinafter called Setty, and Navas in US Patent Application Publication № 2010/0125574, hereinafter called Navas.

In regard to claim 1, Felt teaches a computer-implemented method to process inputs to electronic list systems, comprising:
receiving, by one or more computing devices of an electronic list system from a client device, a voice input detected by a microphone of the client device (“receive a voice request via a microphone”, Fig. 7, element 710);
process, by the one or more computing devices, the voice input to identify product data comprising at least one of {product genus (i.e. phone; alternatively or additionally, “phone” may be the name of the product), product subgenus, product name (i.e. phone; alternatively or additionally, “phone” may be the genus of the product), brand name, price information (i.e. less than $400), retailer name, manufacturer name} (“Assume the user speaks the sentence "I would like to buy a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music." UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category, with a "smart phone" item, a "basic" phone item, a "prepaid" phone item, a "pre-owned" phone item, and a "free" phone item.” Paragraph 0098);
generating, by the one or more computing devices, one or more queries based on the product data (“The results processing system may identify related search queries
based on the original search query and may send the related search queries to the user device along with a prompt asking if any of the search queries satisfy the user's request. If the user selects one of the related search queries, the selected related search query may be processed as the original search query to identify documents in the document database and generate category cards based on the search results.” Paragraph 0021); 
querying, by the one or more computing devices using the one or more queries, a database of the electronic list system, a shopping service different from the electronic list system, and an electronic messaging account associated with the client device for  historical activity associated with the client device using the product data identified from the voice input;
receiving, by the one or more computing devices, at least one product description responsive to the one or more queries to the electronic list system, (i.e. document containing available products and associated information);
and transmitting, by the one or more computing devices to the client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device (“may cause UE 110 to access a document (e.g., web page) in document management system 150 that includes available vinyl cases and prices and may display the document as user interface
However, Felt fails to teach the shopping service different from the electronic list system, and the electronic messaging account associated with the client device.
Shanahan teaches that the shopping service different from the electronic list system, and the electronic messaging account associated with the client device 
(“Generally speaking, computer 22 handles product information and other consumer requests received from devices 10 through transceiver 24. For example, a consumer may electronically request product or other information from server 20 using device 10 (discussed in more detail below). That request is received by transceiver 24 and passed along to computer 24 which subsequently processes the request and provides the consumer with the appropriate information (if available).” Paragraph 0032);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic list system taught by Felt to include the querying of remote and separate electronic shopping service as taught by Shanahan. It would have been obvious because it represents the substitution of one known element (i.e. the integral shopping service taught by Felt) for another (i.e. the separate shopping service, taught by Shanahan) ready for improvement to yield only predictable results (i.e. the shopping service is hosted remotely on a server).
However, Shanahan and Felt fails to teach querying, by the one or more computing devices using the one or more queries, a database of the electronic list system, a shopping service different from the electronic list system, and an electronic messaging account associated with the client device for historical activity associated with the client device using the product data identified from the voice input;
Setty teaches querying, by the one or more computing devices, historical activity associated with the client device using the product data identified from the voice input (“FIG. 7C illustrates the web page 701 of the electronic marketplace displaying search results (in response to a received search query 703) further narrowed based on the user's interactions with the previously displayed search result listings 706-710 and/or the listings 720-723.” Paragraph 0095)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the voice-based product search system, taught by Felt, to include the consideration of a user’s past activity when generating results, as taught by Setty. One would have been motivated to do so in order to provide a more pleasant user experience and possibly drive more sales, as taught by Setty (“If such preferences are automatically applied or presented to the user at the beginning of her visit to the e-commerce marketplace, the user may likely find the experience more relevant and more engaging. This may reduce the friction in the experience and may drive overall better experience for the user and more purchases for the marketplace.” Paragraph 0088)
However, neither Felt, Setty, nor Shanahan expressly teaches parsing the input to identify one or more types of data in the input to use to form a set of product data,
identifying, by the one or more computing devices, at least one shopping service of the one or more shopping services that is configured to accept a query comprising the one or more types of data identified from parsing the input;
or that the one or more queries are generated based on the set of product data formed based on the one or more types of data identified from parsing the input.
Navas teaches parsing the input to identify one or more types of data in the input to use to form a set of product data (“Thus, parsing the queries (for example, as may be performed in FIG. 2), the query for user 310 can be broken down as seeking data for A, B, and C.” paragraph 0066),
identifying, by the one or more computing devices, at least one shopping service of the one or more shopping services that is configured to accept a query comprising the one or more types of data identified from parsing the input (“Thus, not only does LE
server node 510 have addressing (e.g., routing) information for each data source 572, but also knows what information type may be at each one, to further be able to route queries only to those sources that may be able to provide a response to the query.” Paragraph 0080);
or that the one or more queries are generated based on the set of product data formed based on the one or more types of data identified from parsing the input (“format and/or content related to one or more conditions of a query. Query parser 520 includes logic that breaks event pattern 504 into its component elements, and each component can be queried separately, and separately matched.” Paragraph 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the product shopping system taught by Felt and Shanahan to include the separation and routing of query components by data type, as taught by Navas. It would have been obvious because it represents the application of a known technique (i.e. splitting query data into subqueries based on requested data types, as taught by Navas) to a known system (i.e. the electronic list system taught by Felt, Setty, and Shanahan) 
In regard to claims 8 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Setty further teaches that the historical activity comprises a history of purchases associated with the client device and initiated through the electronic list system (“In some embodiments, user actions associated with the threshold quantity of items from the first plurality of item listings includes at least one of a user selection of a listing, a user bid on a listing, a user purchase of a listing, or addition of the listing to a user watch list.” Paragraph 0101).
In regard to claims 9 and 16, they are substantially similar to claim 2 and accordingly are rejected under similar reasoning.

In regard to claim 4, Setty further teaches that the historical activity comprises one or more of world wide web activity (i.e. activity on a web page of the marketplace, “FIG. 7 A illustrates a web page 702 of a publication system ( e.g., an electronic marketplace) configured to receive search queries for items offered for sale by the electronic marketplace according to aspects of the disclosure.” Paragraph 0077), e-mail activity, or scanned receipts.
In regard to claims 10 and 17, they are substantially similar to claim 4 and accordingly are rejected under similar reasoning.


In regard to claim 5, Setty further teaches ordering, by the one or more computing devices responsive to a selection of an item corresponding to the at least one product description presented via the output interface of the client device, the item from a shopping service associated with the item (“Specifically, buyout-type listings (e.g., including the Buy-It-Now (BIN) technology developed by eBay Inc., of San Jose, Calif.) may be offered in conjunction with auction-format listings, and allow a buyer to purchase goods or services, which are also being offered for sale via an auction, for a fixed-price that is typically higher than the starting price of the auction.” Paragraph 0028).
In regard to claims 12 and 19, they are substantially similar to claim 5 and accordingly are rejected under similar reasoning.

In regard to claim 6, Felt further teaches transmitting, by the one or more computing devices to the client device, a plurality of matching items in a hierarchy organized by product name (i.e. phone), with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity (“Continuing in FIG. 12C, after the user speaks a selection, voice assistant application 401 may display user interface 1240 that includes a card associated with a category which may be designated as a next category, which may correspond to a card associated with a phone brand category, which includes an "iPhone" item, a "Samsung" item, an "LG" item, a "Motorola" item, and a "Google" item. After the user selects one of the items on the phone brand category card, voice assistant a card associated with a price range category, with a "2 year price" item and a "monthly cost" item,” paragraph 0099).
In regard to claims 13 and 20, they are substantially similar to claim 6 and accordingly are rejected under similar reasoning.

Claims 3, 7, 10, 14, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt, Shanahan, Navas, and Setty as applied to claim 1, 8, or 15 above, as applicable, and further in view of Trandal et al. in US Patent Application Publication № 2010/0306080, hereinafter called Trandal.

In regard to claim 3, Felt and Setty teach The method of claim 1, as above. However, they fail to explicitly teach that the historical activity comprises a history of purchases initiated through one or more shopping services other than the electronic list system. 
Trandal teaches that the historical activity comprises a history of purchases initiated through one or more shopping services other than the electronic list system (“The SA system 1000 optionally creates individualized shopping lists. The SA system tracks and stores items purchased by the user. The stored information is used by the system to create a shopping list of items for the convenience of the user. For example, the SA system can generate a list of all items the user has ever purchased (e.g., since becoming a user of the system)” paragraph 0125, wherein “receiving at a user a first list of purchased items purchased from a first merchant by a user […and…] receiving at the user transaction processing system coupled to at least one data network, a second list of purchased items purchased from a second merchant by the user” paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the voice-enabled product search system which includes user history, as taught by Felt and Setty, to include the evaluation of purchases form other shopping services, as taught by Trandal. One would have been motivated to do so in order to better assist consumer purchasing decisions, as taught by Trandal (“offer price comparison services ( or shopping assistance) that include searching, organizing, and storing purchase records and to assist consumer purchase decisions.” Paragraph 0008) 
In regard to claims 10 and 17, they are substantially similar to claim 3 and accordingly are rejected under similar reasoning.

In regard to claim 7, Felt and Setty teach the method of claim 1, as above. However, they fail to explicitly teach transmitting, by the one or more computing devices to the client device for presentation via the output interface of the client device, one or more previously purchased items with an indication that the one or more previously purchased items was previously purchased.
Trandal teaches transmitting, by the one or more computing devices to the client device for presentation via the output interface of the client device, one or more previously purchased items with an indication that the one or more previously 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the voice-enabled product search system which includes user history, as taught by Felt and Setty, to include the presentation of previously purchased items, as taught by Trandal. One would have been motivated to do so in order to better assist consumer purchasing decisions, as taught by Trandal (“offer price comparison services ( or shopping assistance) that include searching, organizing, and storing purchase records and to assist consumer purchase decisions.” Paragraph 0008) 
In regard to claim 14, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 6/29/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Felt, Setty, and Shanahan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US Patent Application Publication № 2018/0054408 teaches a system which uses data type to route analysis requests for data objects in a communication.
US Patent № 10,198,762 teaches a system which retrieves product data from a database based on type of product.
US Patent Application  Publication 2020/0272664 teaches a system which routes data requests to data stores based on type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167